 


 HR 2356 ENR: To amend title 4, United States Code, to encourage the display of the flag of the United States on Father’s Day.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 2356 
 
AN ACT 
To amend title 4, United States Code, to encourage the display of the flag of the United States on Father’s Day. 
 
 
1.Additional occasion for display of the flag of the United StatesSection 6(d) of title 4, United States Code, is amended by inserting after Flag Day, June 14; the following: Father’s Day, third Sunday in June;.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
